 

Exhibit 10.29

 

KAIXIN AUTO GROUP

 

2018 Equity Incentive Plan

 

The Kaixin Auto Group 2018 Equity Incentive Plan (the “Plan”) was adopted by the
Sole Director of Kaixin Auto Group, an exempted company with limited liability
incorporated in Cayman Islands (the “Company”) under the applicable laws and
regulations of that jurisdiction.

 

ARTICLE 1
PURPOSE

 

The purpose of the Plan is to foster and promote the long-term financial success
of the Company and its Subsidiaries and materially increase the value of the
Company and its Subsidiaries by (a) encouraging the long-term commitment of the
Employees, Consultants, and Outside Directors of the Company and its
Subsidiaries; (b) motivating performance of the Employees, Consultants, and
Outside Directors of the Company and its Subsidiaries by means of long-term
performance related incentives; (c) encouraging and providing Employees,
Consultants, and Outside Directors of the Company and its Subsidiaries with an
opportunity to obtain an ownership interest in the Company; (d) attracting and
retaining outstanding Employees, Consultants, and Outside Directors by providing
incentive compensation opportunities; and (e) enabling participation by
Employees, Consultants, and Outside Directors in the long-term growth and
financial success of the Company and its Subsidiaries.

 

ARTICLE 2



DEFINITIONS

 

For the purpose of the Plan, unless the context requires otherwise, the
following term shall have the meanings indicated:

 

“Award” means the grant of any Incentive Share Option, Nonqualified Share
Option, or Restricted Shares Whether granted singly or in combination (each
individually referred to herein as an “Incentive”).

 

“Award Agreement” means a written agreement between a Participant and the
Company which sets out the terms of the grant of an Award.

 

“Award Period” means the period set forth in the Award Agreement with respect to
a Share Option during which the Share Option may be exercised, which shall
commence on the Date of Grant and expire at the time set forth in the Award
Agreement.

 

“Board” means the board of directors of the Company at a time when there are at
least two (2) directors serving at the same time or the Sole Director at a time
when there is only one (1) director serving.

 



1



 

“Change of Control” means any of the following: (i) Continuing Directors cease
to constitute at least fifty percent (50%) of the members of the Board; (ii) the
shareholders of the Company approve any plan or proposal for the liquidation or
dissolution of the Company; (iii) any consolidation, merger or share exchange of
the Company in which the Company is not the continuing or surviving corporation
or pursuant to which the Company’s Ordinary Shares would be converted into cash,
securities or other property; or (iv) any sale, lease, exchange or other
transfer (excluding transfer by way of pledge or hypothecation) in one
transaction or a series of related transactions, of all or substantially all of
the assets of the Company; provided, however, that a transaction described in
clause (iii) or (iv) shall not constitute a Change in Control hereunder if after
such transaction (I) Continuing Directors constitute at least fifty percent
(50%) of the members of the Board of Directors of the continuing, surviving or
acquiring entity, as the case may be or, if such entity has a parent entity
directly or indirectly holding at least a majority of the voting power of the
voting securities of the continuing, surviving or acquiring entity, Continuing
Directors constitute at least fifty percent (50%) of the members of the Board of
Directors of the entity that is the ultimate parent of the continuing, surviving
or acquiring entity, and (II) the continuing, surviving or acquiring entity (or
the ultimate parent of such continuing, surviving or acquiring entity) assumes
all outstanding Share Options granted under this Plan.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Committee” means the committee appointed or designated by the Board to
administer the Plan in accordance with Article 3 of this Plan or, in the case no
such committee is appointed, the Board.

 

“Company” means Kaixin Auto Group, an exempted company with limited liability
incorporated in Cayman Islands (the “Company”) under the applicable laws and
regulations of that jurisdiction, and any successor entity.

 

“Consultant” means any person performing advisory or consulting services for the
Company or a Subsidiary, with or without compensation, to whom the Company
chooses to grant an Award in accordance with the Plan, provided that bona fide
services must be rendered by such person and such services shall not be rendered
in connection with the offer or sale of securities in a capital raising
transaction.

 

“Continuing Director(s)” means the Sole Director at the date of this Plan or
Board members who (x) at the date of this Plan were directors or (y) become
directors after the date of this Plan and whose election or nomination for
election by the Company’s shareholders was approved by a vote of a majority of
the directors then in office who were directors at the date of this Plan or
whose election or nomination for election was previously so approved.

 

“Corporation” means any entity that (i) is defined as a corporation under Code
Section 7701 and (ii) is the Company or is in an unbroken chain of corporations
(other than the Company) beginning with the Company, if each of the corporations
other than the last corporation in the unbroken chain owns shares possessing a
majority of the total combined voting power of all classes of shares in one of
the other corporations in the chain. For purposes of clause (ii) hereof, an
entity shall be treated as a Corporation if it satisfies the definition of a
corporation under Section 7701 of the Code.

 

“Date of Grant” means the effective date on which an Award is made to a
Participant as set forth in the applicable Award Agreement.

 

“Employee” means common law employee (as defined in accordance with the
Regulations and Revenue Rulings then applicable under Section 3401(c) of the
Code) of the Company or any Subsidiary of the Company.

 

“Equity Securities” means the Ordinary Shares, the Preferred Shares, any
securities having voting rights in the election of the Board not contingent upon
default, any securities evidencing an ownership interest in the Company, any
securities convertible into or exercisable for any shares of the foregoing, and
any agreement or commitment to issue any of the foregoing.

 



2



 



“Fair Market Value” means, as of a particular date, (a) if the Ordinary Shares
are listed on a national securities exchange, the closing sales price per
Ordinary Share on the consolidated transaction reporting system for the
principal securities exchange for the Ordinary Shares on that date, or, if there
shall have been no such sale so reported on that date, on the last preceding
date on which such a sale was so reported, (b) if the Ordinary Shares are not so
listed or quoted, such amount as may be determined by the Committee (acting on
the advice of an Independent Third Party, should the Board elect in its sole
discretion to utilize an Independent Third Party for this purpose), in good
faith, to be the fair market value per share of Ordinary Shares.

 

“Incentive Share Option” means an incentive stock option within the meaning of
Section 422 of the Code, granted pursuant to this Plan.

 

“Independent Third Party” means an individual or entity independent of the
Company having experience in providing investment banking or similar appraisal
or valuation services and with expertise generally in the valuation of
securities or other property for purposes of this Plan. The Board may utilize
one or more Independent Third Parties.

 

“Nonpublicly Traded” means not listed on a national securities exchange.

 

“Nonqualified Share Option” means a stock option granted pursuant to this Plan
which does not satisfy the requirements of Section 422 of the Code.

 

“Option Price” means the price which must be paid by a Participant upon exercise
of a Share Option to purchase one Ordinary Share.

 

“Ordinary Share” means the Ordinary Shares which the Company is currently
authorized to issue or may in the future be authorized to issue, or any
securities into which or for which the Ordinary Shares of the Company may be
converted or exchanged, as the case may be, pursuant to the terms of this Plan.

 

“Outside Director” means a director of the Company who is not an Employee.

 

“Participant” shall mean an Employee, Consultant, or Outside Director of the
Company or a Subsidiary to whom an Award is granted under this Plan.

 

“Permitted Transferee” means a Shareholder who acquires shares through one or
more of the following transfers: (a) any transfer of Equity Securities by a
Shareholder to such Shareholders’ Relative or to a trust for their benefit,
provided that all of the beneficial interests in such trust are owned or
controlled by such Shareholder; (b) any transfer of Equity Securities by a
Shareholder to its Affiliate.

 

“Plan” means this Kaixin Auto Group 2018 Equity Incentive Plan, as amended from
time to time.

 

“PRC” means the People’s Republic of China and, for the purposes of this Plan
only, excludes the Special Administrative Region of Hong Kong, the Special
Administrative Region of Macau, and Taiwan area.

 

“Relative” of a natural person means any spouse of such person and any parent,
child, grandparent, grandchild, sibling, uncle, aunt, nephew, niece or
great-grandparent of such person or such spouse.

 



3



 

“Restricted Share” means Ordinary Shares issued or transferred to a Participant
pursuant to Section 6.5 of this Plan which are subject to restrictions or
limitations set forth in this Plan and in the related Award Agreement.

 

“Retirement” means any Termination of Service solely due to retirement upon or
after attainment of age sixty-five (65), or permitted early retirement as
determined by the Committee.

 

“Share Option” means a Nonqualified Share Option or an Incentive Share Option.

 

“Sole Director” means the director of the Company when there is only one
director serving at any given time.

 

“Subsidiary” means (i) any Corporation (as defined herein), (ii) any limited
partnership, if the Company or any Corporation owns a majority of the general
partnership interest and a majority of the limited partnership interests
entitled to vote on the removal and replacement of the general partner, and
(iii) any partnership or limited liability company, if the partners or members
thereof are composed only of the Company, any Corporation or any limited
partnership listed in item (ii) above. “Subsidiaries” means more than one of any
such Corporations, limited partnerships, partnerships or limited liability
companies.

 

“Termination of Service” occurs when a Participant who is an Employee or a
Consultant of the Company or any Subsidiary shall cease to serve as an Employee
or Consultant of the Company and its Subsidiaries, for any reason; or, when a
Participant who is an Outside Director of the Company or a Subsidiary shall
cease to serve as a director of the Company and its Subsidiaries for any reason.

 

“Total and Permanent Disability” means a Participant is qualified for long-term
disability benefits under the Company’s or Subsidiary’s disability plan or
insurance policy; or, if no such plan or policy is then in existence or if the
Participant is not eligible to participate in such plan or policy, that the
Participant, because of ill health, physical or mental disability or any other
reason beyond his or her control, is unable to perform his or her duties of
employment for a period of six (6) continuous months, as determined in good
faith by the Committee; provided that, with respect to any Incentive Share
Option, Total and Permanent Disability shall have the meaning given it under the
rules governing incentive stock options under the Code.

 

ARTICLE 3

 ADMINISTRATION

 

Subject to the terms of this Article 3, the Plan shall be administered by the
Sole Director or the Board as the case may be, or by such committee of the Board
as is designated by resolution of the Board to administer the Plan (the
“Committee”).

 

The Committee shall consist of not fewer than two (2) persons. Any member of the
Committee may be removed at any time, with or without cause, by resolution of
the Board. Any vacancy occurring in the membership of the Committee may be
filled by appointment by the Board. At any time there is no Committee to
administer the Plan, any references in this Plan to the Committee shall be
deemed to refer to the Sole Director or the Board as the case may be at that
time.

 





4



 

The Committee shall select one of its members to act as its Chairman. A majority
of the Committee shall constitute a quorum, and the act of a majority of the
members of the Committee present at a meeting at which a quorum is present shall
be the act of the Committee.

 

The Committee shall determine and designate from time to time the eligible
persons to whom Awards will be granted and shall set forth in each related Award
Agreement, where applicable, the Award Period, the Date of Grant, and such other
terms, provisions, limitations, and performance requirements, as are approved by
the Committee, but not inconsistent with the Plan. The Committee shall determine
whether an Award shall include one type of Incentive or two or more Incentives
granted in combination. All decisions with respect to any Award, and the terms
and conditions thereof, to be granted under the Plan to any member of the
Committee shall be made solely and exclusively by the other members of the
Committee, or if such member is the only member of the Committee, by the Board.

 

The Committee, in its discretion, shall (i) interpret the Plan, (ii) prescribe,
amend, and rescind any rules and regulations necessary or appropriate for the
administration of the Plan, (iii) establish performance goals for an Award and
certify the extent of their achievement, (iv) make such other determinations or
certifications and take such other action as it deems necessary or advisable in
the administration of the Plan and (v) implement any procedures or steps or
additional or different requirements as may be necessary to comply with any
relevant laws of the PRC that may be applicable to this Plan, any Award pursuant
to this Plan or any related documents, including but not limited to foreign
exchange laws, tax laws and securities law of the PRC. Any interpretation,
determination, or other action made or taken by the Committee shall be final,
binding, and conclusive on all interested parties.

 

The Committee may delegate to officers of the Company, pursuant to a written
delegation, the authority to perform specified functions under the Plan. Any
actions taken by any officers of the Company pursuant to such written delegation
of authority shall be deemed to have been taken by the Committee.

 

ARTICLE 4



ELIGIBILITY

 

Any Employee (including an Employee who is also a director or an officer),
Outside Director, or Consultant of the Company whose judgment, initiative, and
efforts contributed or may be expected to contribute to the successful
performance of the Company is eligible to participate in the Plan; provided that
only Employees of a Corporation shall be eligible to receive Incentive Share
Options.

 

The Committee, upon its own action, may grant, but shall not be required to
grant, an Award to any Employee, Outside Director, or Consultant of the Company
or any Subsidiary. Awards may be granted by the Committee at any time and from
time to time to new Participants, or to then Participants, or to a greater or
lesser number of Participants, and may include or exclude previous Participants,
as the Committee shall determine.

 

Except as required by this Plan, Awards granted at different times need not
contain similar provisions. The Committee’s determinations under the Plan
(including without limitation determinations of Which Employees, Outside
Directors, or Consultants, if any, are to receive Awards; the form, amount and
timing of such Awards, the terms and provisions of such Awards and the
agreements evidencing same) need not be uniform and may be made by it
selectively among Participants who receive, or are eligible to receive, Awards
under the Plan.

 



5



 

ARTICLE 5

 SHARES SUBJECT TO PLAN

 

5.1 Number Available for Awards. Subject to adjustment as provided in Articles
11 and 12 hereof, the maximum number of Ordinary Shares that may be delivered
pursuant to Awards granted under this Plan is 40,000,000. As required under U.S.
Treasury Regulation Section 1.422-2(b)(3)(i), in no event will the number of
Ordinary Shares that may be delivered pursuant to Incentive Share Options
granted under this Plan exceed 40,000,000.

 

Shares to be issued may be made available from authorized but unissued Ordinary
Shares, Ordinary Shares held by the Company in its treasury, or Ordinary Shares
purchased by the Company on the open market or otherwise. During the term of
this Plan, the Company will at all times reserve and keep available the number
of Ordinary Shares that shall be sufficient to satisfy the requirements of this
Plan.

 

5.2 Reuse of Shares. Subject to Section 5.2(c) of this Plan, if, and to the
extent:

 

(a) A Share Option shall expire or terminate for any reason without having been
exercised in full, or in the event that a Share Option is exercised or settled
in a manner such that some or all of the Ordinary Shares relating to the Share
Option are not issued to the Participant (or beneficiary) (including as the
result of the use of shares for withholding taxes), the Ordinary Shares subject
thereto which have not become issued and outstanding shall (unless the Plan
shall have sooner terminated) become available for issuance under the Plan; in
addition, with respect to any share-for-share exercise or cashless exercise
pursuant to Section 8.3 of this Plan or otherwise, only the “net” shares issued
shall be deemed to have become issued and outstanding for purposes of the Plan
as a result thereof.

 

(b) If Restricted Shares under the Plan are repurchased for any reason, such
Restricted Shares shall (unless the Plan shall have sooner terminated) become
available for issuance under the Plan; provided, however, that if any dividends
paid with respect to Restricted Shares were paid to the Participant prior to the
repurchase thereof, such shares shall not be reused for grants or awards.

 

(c) In no event shall the number of Ordinary Shares subject to Incentive Share
Options exceed, in the aggregate, twenty percent (20%) of the authorized
Ordinary Shares plus shares subject to Incentive Share Options which are
forfeited or terminated, or expire unexercised.

 

ARTICLE 6

 GRANT OF AWARDS

 

6.1 In General. The Company shall execute an Award Agreement with a Participant
after the Committee approves the issuance of an Award. Any Award granted
pursuant to this Plan must be granted within ten (10) years after the date of
adoption of this Plan. The Plan shall be submitted to the Company’s shareholders
for approval; however, the Committee may grant Awards under the Plan prior to
the time of shareholder approval. Any such Award granted prior to such
shareholder approval shall be made subject to such shareholder approval. The
grant of an Award to a Participant shall not be deemed either to entitle the
Participant to, or to disqualify the Participant from, receipt of any other
Award under the Plan.

 

6.2 Share Options. The grant of an Award of Share Options shall be authorized by
the Committee and shall be evidenced by an Award Agreement setting forth: (i)
the Incentive or Incentives being granted, (ii) the total number of Ordinary
Shares subject to the lncentive(s), (iii) the Option Price, (iv) the Award
Period, (v) the Date of Grant, and (vi) such other terms, provisions,
limitations, and performance objectives, as are approved by the Committee, but
not inconsistent with the Plan.

 



6



 

6.3 Option Price. The Option Price for any Ordinary Shares which may be
purchased under a Nonqualified Share Option for any Ordinary Shares may be less
than, equal to, or greater than the Fair Market Value of the share on the Date
of Grant.

 

The Option Price for any Ordinary Shares which may be purchased under an
Incentive Share Option must be at least equal to the Fair Market Value of the
share on the Date of Grant. If an Incentive Share Option is granted to an
Employee who owns or is deemed to own (by reason of the attribution rules of
Section 424(d) of the Code) more than ten percent (10%) of the combined voting
power of all classes of shares of the Company (or any parent or Subsidiary), the
Option Price shall be at least 110% of the Fair Market Value of the Ordinary
Shares on the Date of Grant.

 

Notwithstanding the foregoing, the Option Price for any Ordinary Shares which
may be purchased under any Share Option shall not be less than the par value of
the Ordinary Shares.

 

6.4 Maximum Incentive Share Option Grants. The Committee may not grant Incentive
Share Options under the Plan to any Employee which would permit the aggregate
Fair Market Value (determined on the Date of Grant) of the Ordinary Shares with
respect to which Incentive Share Options (under this and any other plan of the
Company and its Subsidiaries) are exercisable for the first time by such
Employee during any calendar year to exceed $100,000. To the extent any Share
Option granted under this Plan which is designated as an Incentive Share Option
exceeds this limit or otherwise fails to qualify as an Incentive Share Option,
such Share Option (or any such portion thereof) shall be a Nonqualified Share
Option. In such case, the Committee shall designate which shares will be treated
as Incentive Share Option shares by causing the issuance of a separate share
certificate and identifying such shares as Incentive Share Option shares on the
Company’s share transfer records.

 

6.5 Restricted Shares. If Restricted Shares are granted to or received by a
Participant under an Award (including a Share Option), the Committee shall set
forth in the related Award Agreement: (i) the number of Ordinary Shares awarded,
(ii) the price, if any, to be paid by the Participant for such Restricted
Shares, (iii) the time or times within which such Award may be subject to
repurchase, (iv) specified performance goals of the Company, a Subsidiary, any
division thereof or any group of Employees of the Company, or other criteria,
which the Committee determines must be met in order to remove any restrictions
(including vesting) on such Award, and (v) all other terms, limitations,
restrictions, and .conditions of the Restricted Shares, which shall be
consistent with this Plan. The provisions of Restricted Shares need not be the
same with respect to each Participant. If the Committee establishes a purchase
price for an Award of Restricted Shares, the Participant must accept such Award
within a period of thirty (30) days (or such shorter period as the Committee may
specify) after the Date of Grant by executing the applicable Award Agreement and
paying such purchase price.

 

(a) Legend on Shares. Each Participant who is awarded or receives Restricted
Shares shall be issued a share certificate or certificates in respect of such
Ordinary Shares. Such certificate(s) shall be registered in the name of the
Participant, and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Shares, substantially
as provided in Section 15.11 of the Plan.

 

7



 

The Committee may require that the share certificates evidencing Restricted
Shares be held in custody by the Company until the restrictions thereon shall
have lapsed.

 

(b) Restrictions and Conditions. Restricted Shares shall be subject to the
following restrictions and conditions:

 

(i) Subject to the other provisions of this Plan and the terms of the particular
Award Agreements, during such period as may be determined by the Committee
commencing on the Date of Grant or the date of exercise of an Award (the
“Restriction Period”), the Participant shall not be permitted to sell, transfer,
pledge or assign Restricted Shares. Except for these limitations, the Committee
may in its sole discretion, remove any or all of the restrictions on such
Restricted Shares whenever it may determine that, by reason of changes in
applicable laws or other changes in circumstances arising after the date of the
Award, such action is appropriate.

 

(ii) Except as provided in sub-paragraph (i) above or in the applicable Award
Agreement, the Participant shall have, with respect to his or her Restricted
Shares, all of the rights of a shareholder of the Company, including the right
to vote the shares and the right to receive any dividends thereon. Certificates
for Ordinary Shares free of restriction under this Plan shall be delivered to
the Participant promptly after, and only after, the Restriction Period shall
expire without repurchase in respect of such Ordinary Shares. Certificates for
the Ordinary Shares repurchased under the provisions of the Plan and the
applicable Award Agreement shall be promptly returned to the Company by the
Participant. Each Award Agreement shall require that (x) each Participant, by
his or her acceptance of Restricted Shares, shall irrevocably grant to the
Company a power of attorney to consent to the repurchase of any shares to the
Company and agrees to execute any documents requested by the Company in
connection with such repurchase, and (y) such provisions regarding returns and
transfers of share certificates with respect to repurchased Ordinary Shares
shall be specifically performable by the Company in a court of equity or law.

 

(iii) The Restriction Period of Restricted Shares shall commence on the Date of
Grant or the date of exercise of an Award, as specified in the Award Agreement,
and, subject to Article 12 of the Plan, unless otherwise established by the
Committee in the Award Agreement setting forth the terms of the Restricted
Shares, shall expire upon satisfaction of the conditions set forth in the Award
Agreement; such conditions may provide for vesting based on (i) length of
continuous service, (ii) achievement of specific business objectives, (iii)
increases in specified indices, (iv) attainment of specified growth rates, or
(v) other comparable measurements of Company performance, as may be determined
by the Committee in its sole discretion.

 

(iv) Except as otherwise provided in the particular Award Agreement, upon
Termination of Service for any reason during the Restriction Period, the
non-vested Restricted Shares shall be repurchased by the Company from the
Participant. In the event a Participant has paid any consideration to the
Company for such repurchased Restricted Shares, the Committee shall specify in
the Award Agreement that either (i) the Company shall be obligated to, or (ii)
the Company may, in its sole discretion, elect to pay to the Participant, as
soon as practicable after the event causing repurchase, in cash an amount equal
to the lesser of the total consideration paid by the Participant for such
repurchased shares or the. Fair Market Value of such repurchased shares as of
the date of Termination of Service, as the Committee in its sole discretion
shall select. Upon any repurchase, all rights of a Participant with respect to
the repurchased Restricted Shares shall cease and terminate, without any further
obligation on the part of the Company.

 

6.6 Maximum Individual Grants. No Participant may receive during any fiscal year
of the Company Awards covering an aggregate of more than one percent (1%) of the
authorized Ordinary Shares.

 



8



 

ARTICLE 7



AWARD PERIOD; VESTING

 

7.1 Award Period.

 

(a) Subject to the other provisions of this Plan, the Committee shall specify in
the Award Agreement the Award Period for a Share Option. No Share Option granted
under the Plan may be exercised at any time after the end of its Award Period.
The Award Period for any Share Option shall be no more than ten (10) years from
the Date of Grant of the Share Option. However, if an Employee owns or is deemed
to own (by reason of the attribution rules of Section 424(d) of the Code) more
than ten percent (10%) of the combined voting power of all classes of shares of
the Company (or any parent or Subsidiary) and an Incentive Share Option is
granted to such Employee, the Award Period of such Incentive Share Option (to
the extent required by the Code at the time of grant) shall be no more than five
(5) years from the Date of Grant.

 

(b) In the event of Termination of Service of a Participant, the Award Period
for a Share Option shall be reduced or terminated in accordance with the Award
Agreement.

 

7.2 Vesting. The Committee, in its sole discretion, may determine that an
Incentive will be immediately vested in whole or in part, or that all or any
portion may not be vested until a date, or dates, subsequent to its Date of
Grant, or until the occurrence of one or more specified events, subject in any
case to the terms of the Plan. If the Committee imposes conditions upon vesting,
then, subsequent to the Date of Grant, the Committee may, in its sole
discretion, accelerate the date on which all or any portion of the Incentive may
be vested.

 

ARTICLE 8



EXERCISE OF INCENTIVE

 

8.1 In General. The Committee, in its sole discretion, may determine that a
Share Option will be immediately exercisable, in whole or in part, or that all
or any portion may not be exercised until a date, or dates, subsequent to its
Date of Grant, or until the occurrence of one or more specified events, subject
in any case to the terms of the Plan. If a Share Option is exercisable prior to
the time it is vested, the Ordinary Shares obtained on the exercise of the Share
Option shall be Restricted Shares which is subject to the applicable provisions
of the Plan and the Award Agreement. If the Committee imposes conditions upon
exercise; then subsequent to the Date of Grant, the Committee may, in its sole
discretion, accelerate the date on which all or any portion of the Share Option
may be exercised. No Share Option may be exercised for a fractional Ordinary
Share. The granting of a Share Option shall impose no obligation upon the
Participant to exercise that Share Option.

 

8.2 Securities Law and Exchange Restrictions. In no event may an Incentive be
exercised or Ordinary Shares be issued pursuant to an Award if a necessary
listing or quotation of the Ordinary Shares on a stock exchange or inter-dealer
quotation system or any registration under state or federal securities laws
required under the circumstances has not been accomplished.

 



9



 

8.3 Exercise of Share Option.

 

(a) Notice and Payment. Subject to such administrative regulations as the
Committee may from time to time adopt, a Share Option may be exercised by the
delivery of written notice to the Committee setting forth the number of Ordinary
Shares with respect to which the Share Option is to be exercised and the date of
exercise thereof (the “Exercise Date”), which shall be at least three (3) days
after giving such notice unless an earlier time shall have been mutually agreed
upon.

 

On the Exercise Date, the Participant shall deliver to the Company consideration
with a value equal to the total Option Price of the shares to be purchased,
payable in any one of the following methods: (a) cash, check, bank draft, or
money order payable to the order of the Company, (b) the surrender of Ordinary
Shares (including Restricted Shares) owned by the Participant on the Exercise
Date, valued at their Fair Market Value on the Exercise Date, and which the
Participant has not acquired from the Company within six (6) months prior to the
Exercise Date, (c) if the Ordinary Shares are no longer Nonpublicly Traded, by
delivery (including by FAX) to the Company or its designated agent of an
executed irrevocable option exercise form together with irrevocable instructions
from the Participant to a broker or dealer, reasonably acceptable to the
Company, to sell certain of the Ordinary Shares purchased upon exercise of the
Share Option or to pledge such shares as collateral for a loan and promptly
deliver to the Company the amount of sale or loan proceeds necessary to pay such
purchase price, and/or (d) in any other form of valid consideration that is
acceptable to the Committee in its sole discretion.

 

In the event that Restricted Shares are tendered as consideration for the
exercise of a Share Option, a number of Ordinary Shares issued upon the exercise
of the Share Option equal to the value of Restricted Shares used as
consideration therefor shall be subject to the same restrictions and provisions
as the Restricted Shares so tendered.

 

The Committee may take all actions necessary to alter the method of exercise of
the Share Option and the exchange and transmittal of proceeds with respect to
Participants who are residents in the PRC in order to comply with applicable PRC
foreign exchange and tax regulations and any other applicable PRC laws and
regulations.

 

(b) Issuance of Certificate. Except as otherwise provided in Section 6.5 hereof
(with respect to Restricted Shares) or in the applicable Award Agreement; upon
payment of all amounts due from the Participant, the Company shall cause
certificates for the Ordinary Shares then being purchased to be delivered as
directed by the Participant (or the person exercising the Participant’s Share
Option in the event of his death) at its principal business office promptly
after the Exercise Date; provided that if the Participant has exercised an
Incentive Share Option, the Company may at its option retain physical possession
of the certificate evidencing the shares acquired upon exercise until the
expiration of the holding periods described in Section 422(a)(1) of the Code.

 

The obligation of the Company to deliver Ordinary Shares shall, however, be
subject to the condition that, if at any time the Committee shall determine in
its discretion that the listing, registration, or qualification of the Share
Option or the Ordinary Shares upon any securities exchange or inter-dealer
quotation system or under any state or federal law, or the consent or approval
of any governmental regulatory body, is necessary as a condition of, or in
connection with, the Share Option or the issuance or purchase of Ordinary Shares
thereunder, the Share Option may not be exercised in whole or in part unless
such listing, registration, qualification, consent, or approval shall have been
effected or obtained free of any conditions not reasonably acceptable to the
Committee.

 

10



 



(c) Failure to Pay. If the Participant fails to pay for any of the Ordinary
Shares specified in such notice or fails to accept delivery thereof, the
Participant’s Share Option and right to purchase such Ordinary Shares may be
forfeited by the Company.

 

8.4 Disqualifying Disposition of Incentive Share Option. If Ordinary Shares
acquired upon exercise of an Incentive Share Option are disposed of by a
Participant prior to the expiration of either two (2) years from the Date of
Grant of such Share Option or one (1) year from the transfer of Ordinary Shares
to the Participant pursuant to the exercise of such Share Option, or in any
other disqualifying disposition within the meaning of Section 422 of the Code,
such Participant shall notify the Company in writing of the date and terms of
such disposition. A disqualifying disposition by a Participant shall not affect
the status of any other Share Option granted under the Plan as an incentive
stock option within the meaning of Section 422 of the Code.

 

ARTICLE 9

AMENDMENT OR DISCONTINUANCE

 



Subject to the limitations set forth in this Article 9, the Board may at any
time and from time to time, without the consent of the Participants, alter,
amend, revise, suspend, or discontinue the Plan in whole or in part;
provided, however, that no amendment which requires shareholder approval in
order for the Plan and Incentives awarded under the Plan to continue to comply
with Sections 162(m), 421, and 422 of the Code, including any successors to such
Sections, shall be effective unless such amendment shall be approved by the
requisite vote of the shareholders of the Company entitled to vote thereon. Any
such amendment shall, to the extent deemed necessary or advisable by the
Committee, be applicable to any outstanding Incentives theretofore granted under
the Plan, notwithstanding any contrary provisions contained in any Award
Agreement. In the event of any such amendment to the Plan, the holder of any
Incentive outstanding under the Plan shall, upon request of the Committee and as
a condition to the exercisability thereof, execute a conforming amendment in the
form prescribed by the Committee to any Award Agreement relating thereto.
Notwithstanding anything contained in this Plan to the contrary, unless required
by law, no action contemplated or permitted by this Article 9 shall adversely
affect any rights of Participants or obligations of the Company to Participants
with respect to any Incentive theretofore granted under the Plan without the
consent of the affected Participant.

 

ARTICLE 10

TERM

 

The Plan shall be effective from the date that this Plan is approved by the
Board. Unless sooner terminated by action of the Board, the Plan will terminate
on February 1, 2028, but Incentives granted before that date will continue to be
effective in accordance with their terms and conditions.

 

ARTICLE 11



CAPITAL ADJUSTMENTS

 

 In the event that the Committee shall determine that any dividend or other
distribution (whether in the form of cash, Ordinary Shares, other securities, or
other property), recapitalization, stock split, reverse stock split, rights
offering, reorganization, merger, consolidation, split-up, spin-off, split-off,
combination, subdivision, repurchase, or exchange of Ordinary Shares or other
securities of the Company, issuance of warrants or other rights to purchase
Ordinary Shares or other securities of the Company, or other similar corporate
transaction or event affects the Ordinary Shares such that an adjustment is
determined by the Committee to be appropriate to prevent the dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan, then the Committee shall, in such manner as it may deem
equitable, adjust any or all of the (i) the number of shares and type of
Ordinary Shares (or the securities or property) which thereafter may be made the
subject of Awards, (ii) the number of shares and type of Ordinary Shares (or
other securities or property) subject to outstanding Awards,(iii) the number of
shares and type of Ordinary Shares (or other securities or property) specified
as the annual per-participant limitation under Section 6.6 of the Plan, (iv) the
number of shares and type of Ordinary Shares (or other securities or property)
specified as the annual per-participant limitation under Section 6.6 of the
Plan, (v) the Option Price of each outstanding Award, and (v) the amount, if
any, the Company pays for forfeited Ordinary Shares in accordance with Section
6.5; provided, however, that the number of Ordinary Shares (or other securities
or property) subject to any Award shall always be a whole number. In lieu of the
foregoing, if deemed appropriate, the Committee may make provision for a cash
payment to the holder of an outstanding Award.

 





11







 

Notwithstanding the foregoing, no such adjustment or cash payment shall be made
or authorized to the extent that such adjustment or cash payment would cause the
Plan or any Share Option to violate Section 422 of the Code. Such adjustments
shall be made in accordance with the rules of any securities exchange, stock
market, or stock quotation system to which the Company is subject.

 

Upon the occurrence of any such adjustment or cash payment, the Company shall
provide notice to each affected Participant of its computation of such
adjustment or cash payment which shall be conclusive and shall be binding upon
each such Participant.

 

ARTICLE 12



RECAPITALIZATION, MERGER AND CONSOLIDATION

 

12.1 No Effect on Company’s Authority. The existence of this Plan and Incentives
granted hereunder shall not affect in any way the right or power of the Company
or its shareholders to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure and its business, or any merger or consolidation of the Company, or
any issuance of bonds, debentures, preferred or preference shares ranking prior
to or otherwise affecting the Ordinary Shares or the rights thereof (or any
rights, options, or warrants to purchase the same), or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

 

12.2 Conversion of Incentives Where Company Survives. Subject to any required
action by the shareholders, if the Company shall be the surviving or resulting
corporation in any merger, consolidation or share exchange, any Incentive
granted hereunder shall pertain to and apply to the securities or rights
(including cash, property, or assets) to which a holder of the number of
Ordinary Shares subject to the Incentive would have been entitled.

 

12.3 Exchange or Cancellation of Incentives Where Company Does Not Survive. In
the event of any merger, consolidation or share exchange pursuant to which the
Company is not the surviving or resulting corporation, there shall be
substituted for each Ordinary Share subject to the unexercised portions of
outstanding Share Options, that number of shares of each class of shares or
other securities or that amount of cash, property, or assets of the surviving,
resulting or consolidated company which were distributed or distributable to the
shareholders of the Company in respect to each Ordinary Share held by them, such
outstanding Share Options to be thereafter exercisable for such shares,
securities, cash, or property in accordance with their terms.

 



12





 

Notwithstanding the foregoing, however, all Share Options may be canceled by the
Company as of the effective date of any such reorganization, merger,
consolidation, or share exchange, or any dissolution or liquidation of the
Company, by giving notice to each holder thereof or his personal representative
of its intention to do so and by permitting the purchase during the thirty (30)
day period next preceding such effective date of all of the Ordinary Shares
(whether or not vested) subject to such outstanding Share Options.

 

ARTICLE 13



LIQUIDATION OR DISSOLUTION

 

Subject to Section 12.3 hereof, in case the Company shall, at any time while any
Incentive under this Plan shall be in force and remain unexpired, (i) sell all
or substantially all of its property, or (ii) dissolve, liquidate, or wind up
its affairs, then each Participant shall be entitled to receive, in lieu of each
Ordinary Share of the Company which such Participant would have been entitled to
receive under the Incentive, the same kind and amount of any securities or
assets as may be issuable, distributable, or payable upon any such sale,
dissolution, liquidation, or winding up with respect to each Ordinary Share of
the Company.

 

If the Company shall, at any time prior to the expiration of any Incentive, make
any partial distribution of its assets, in the nature of a partial liquidation,
whether payable in cash or in kind (but excluding the distribution of a cash
dividend payable out of earned surplus and designated as such) then in such
event the Option Prices then in effect with respect to each Share Option shall
be reduced, on the payment date of such distribution, in proportion to the
percentage reduction in the tangible book value of the Company’s Ordinary Shares
(determined in accordance with generally accepted accounting principles)
resulting by reason of such distribution.

 

ARTICLE 14



INCENTIVES IN SUBSTITUTION FOR



INCENTIVES GRANTED BY OTHER ENTITIES

 

Incentives may be granted under the Plan from time to time in substitution for
similar instruments held by employees or directors of a corporation,
partnership, or limited liability company who become or are about to become
Employees or Outside Directors of the Company or any Subsidiary as a result of a
merger or consolidation of the employing corporation with the Company, the
acquisition by the Company of equity of the employing entity, or any other
similar transaction pursuant to which the Company becomes the successor
employer. The terms and conditions of the substitute Incentives so granted may
vary from the terms and conditions set forth in this Plan to such extent as the
Committee at the time of grant may deem appropriate to conform, in whole or in
part, to the provisions of the Incentives in substitution for which they are
granted.

 

ARTICLE 15



MISCELLANEOUS PROVISIONS

 

15.1 Investment Intent. The Company may require that there be presented to and
filed with it by any Participant under the Plan, such evidence as it may deem
necessary to establish that the Incentives granted or the Ordinary Shares to be
purchased or transferred are being acquired for investment and not with a view
to their distribution.

 



13





 

15.2 Nonpublicly Traded Ordinary Shares. In the event a Participant receives, as
Restricted Shares or pursuant to the exercise of a Share Option, Ordinary Shares
that are Nonpublicly Traded (as defined herein), the Committee may impose
restrictions and conditions on the transfer or other disposition of those
shares. The restrictions and conditions may be reflected in the Award Agreement
or in a separate shareholders’ agreement.

 

15.3 No Right to Continued Employment. Neither the Plan nor any Incentive
granted under the Plan shall confer upon any Participant any right with respect
to continuance of employment by the Company or any Subsidiary.

 

15.4 Indemnification of Board and Committee. No member of the Board or the
Committee, nor any officer or Employee of the Company acting on behalf of the
Board or the Committee, shall be personally liable for any action,
determination, or interpretation taken or made in good faith with respect to the
Plan, and all members of the Board and the Committee, each officer of the
Company, and each Employee of the Company acting on behalf of the Board or the
Committee shall, to the extent permitted by law, be fully indemnified and
protected by the Company in respect of any such action, determination, or
interpretation.

 

15.5 Effect of the Plan. Neither the adoption of this Plan nor any action of the
Board or the Committee shall be deemed to give any person any right to be
granted an Award or any other rights except as may be evidenced by an Award
Agreement, or any amendment thereto, duly authorized by the Committee and
executed on behalf of the Company, and then only to the extent and upon the
terms and conditions expressly set forth therein.

 

15.6 Compliance with Other Laws and Regulations. Notwithstanding anything
contained herein to the contrary, the Company shall not be required to sell or
issue Ordinary Shares under any Incentive if the·issuance thereof would
constitute a violation by the Participant or the Company of any provisions of
any law or regulation of any governmental authority or any national securities
exchange or inter-dealer quotation system or other forum in which Ordinary
Shares are quoted or traded; and, as a condition of any sale or issuance of
Ordinary Shares under an Incentive, the Committee may require such agreements or
undertakings, if any, as the Committee may deem necessary or advisable to assure
compliance with any such law or regulation. The Plan, the grant and exercise of
Incentives hereunder, and the obligation of the Company to sell and deliver
Ordinary Shares, shall be subject to all applicable federal and state laws,
rules and regulations and to such approvals by any government or regulatory
agency as may be required.

 

15.7 Lock-up Agreement. The Company may require that an Award Agreement include
a provision requiring a Participant to agree that in connection with an
underwritten public offering of Ordinary Shares, upon the request of the Company
or the principal underwriter managing such public offering, no Ordinary Shares
received by the Participant under such Award Agreement may be sold, offered for
sale or otherwise disposed of without the prior written consent of the Company
or such underwriter, as the case may be, for 180 days after the effectiveness of
the registration statement filed in connection with such offering, or such
longer period of time as the Board may determine, if all of the Company’s
directors and officers agree to be similarly bound. The obligations under this
Section 15.7 shall remain effective for all underwritten public offerings with
respect to which the Company has filed a registration statement on or before the
date five (5) years after the closing of the Company’s initial public offering,
provided, however, that this Section 15.7 shall cease to apply to any such
Ordinary Shares sold to the public pursuant to an effective registration
statement or an exemption from the registration requirements of the Securities
Act in a transaction that complied with the terms of the applicable Award
Agreement.

 

14





 

15.8 Tax Requirements. The Company shall have the right to deduct from all
amounts hereunder paid in cash or other form, any federal, state, or local taxes
required by law (including taxes in the PRC where applicable) to be withheld
with respect to such payments. The Participant receiving Ordinary Shares issued
under the Plan shall be required to pay the Company the amount of any taxes
which the Company is required to withhold with respect to such Ordinary Shares
(including the sale of Ordinary Shares as may be required to comply with foreign
exchange rules in the PRC for Participants resident in the PRC).

 

Notwithstanding the foregoing, in the event of an assignment of a Nonqualified
Share Option pursuant to Section 15.9, the Participant who assigns the
Nonqualified Share Option shall remain subject to withholding taxes upon
exercise of the Nonqualified Share Option by the transferee to the extent
required by the Code or the rules and regulations promulgated thereunder.

 

Such payments shall be required to be made prior to the delivery of any
certificate representing such Ordinary Shares. Such payment may be made (i) by
the delivery of cash to the Company in an amount that equals or exceeds (to
avoid the issuance of fractional shares under (iii) below) the required tax
withholding obligation of the Company; (ii) the actual delivery by the
exercising Participant to the Company of Ordinary Shares that the Participant
has not acquired from the Company within six months prior to the date of
exercise, which shares so delivered have an aggregate Fair Market Value that
equals or exceeds (to avoid the issuance of fractional shares under (iii) below)
the required tax withholding payment; (iii) the Company’s withholding of a
number of shares to be delivered upon the exercise of the Share Option, which
shares so withheld have an aggregate fair market value that equals (but does not
exceed) the required tax withholding payment; or (iv) any combination of (i),
(ii), or (iii).

 

15.9 Share Option Assignability. Incentive Share Options may not be transferred,
assigned, pledged, hypothecated or otherwise conveyed or encumbered other than
by will or the laws of descent and distribution and may be exercised during the
lifetime of the Participant only by the Participant or the Participant’s legally
authorized representative, and each Award Agreement in respect of an Incentive
Share Option shall so provide. The designation by a Participant of a beneficiary
will not constitute a transfer of the Share Option. The Committee may waive or
modify any limitation contained in the preceding sentences of this Section 15.9
that is not required for compliance with Section 422 of the Code.

 

Except as otherwise provided herein, Nonqualified Share Options may not be
transferred, assigned, pledged, hypothecated or otherwise conveyed or encumbered
other than by will or the laws of descent and distribution. The Committee may,
in its discretion, authorize all or a portion of a Nonqualified Share Option
granted to a Participant to be on terms which permit transfer by such
Participant to (i) the spouse, children or grandchildren of the Participant
(“Immediate Family Members”) and (ii) a trust or trusts for the exclusive
benefit of such Immediate Family Members, provided that (x) there shall be no
consideration for any such transfer, (y) the Award Agreement pursuant to which
such Nonqualified Share Option is granted must be approved by the Committee and
must expressly provide for transferability in a manner consistent with this
Section, and (z) subsequent transfers of transferred Nonqualified Share Options
shall be prohibited except those by will or the laws of descent and
distribution.

 



15



 

Following any transfer, any such Nonqualified Share Option shall continue to be
subject to the same terms and conditions as were applicable immediately prior to
transfer, provided that for purposes of Articles 8, 9, 11, 13 and 15 hereof the
term “Participant” shall be deemed to include the transferee. The events of
Termination of Service shall continue to be applied with respect to the original
Participant, following which the Nonqualified Share Options shall be exercisable
by the transferee only to the extent and for the periods specified in the Award
Agreement. The Committee and the Company shall have no obligation to inform any
transferee of a Nonqualified Share Option of any expiration, termination, lapse
or acceleration of such Share Option. The Company shall have no obligation to
register with any federal or state securities commission or agency any Ordinary
Shares issuable or issued under a Nonqualified Share Option that has been
transferred by a Participant under this Section 15.9.

 

15.10 Use of Proceeds. Proceeds from the sale of Ordinary Shares pursuant to
Incentives granted under this Plan shall constitute general funds of the
Company.

 

15.11 Legend. Each certificate representing Restricted Shares issued to a
Participant shall bear the following legend, or a similar legend deemed by the
Company to constitute an appropriate notice of the provisions hereof (any such
certificate not having such legend shall be surrendered upon demand by the
Company and so endorsed):

 

On the face of the certificate:

 

“Transfer of these shares is restricted in accordance with conditions printed on
the reverse of this certificate.”

 

On the reverse:

 

“The shares evidenced by this certificate are subject to and transferrable only
in accordance with that certain Kaixin Auto Group 2018 Equity Incentive Plan, a
copy of which is on file at the principal office of the Company. No transfer or
pledge of the shares evidenced hereby may be made except in accordance with and
subject to the provisions of said Plan. By acceptance of this certificate, any
holder, transferee or pledgee hereof agrees to be bound by all of the provisions
of said Plan.”

 

The following legend shall be inserted on a certificate evidencing Ordinary
Shares issued under the Plan if the shares were not issued in a transaction
registered under the applicable federal and state securities laws:

 

“Shares represented by this certificate have been acquired by the holder for
investment and not for resale, transfer or distribution, have been issued
pursuant to exemptions from the registration requirements of applicable state
and federal securities laws, and may not be offered for sale, sold or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to the Company of compliance with such laws, as to which the
Company may rely upon an opinion of counsel satisfactory to the Company.”

 

A copy of this Plan shall be kept on file in the principal office of the
Company.

 

***************

 

16





 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed as of
January 31, 2018 by its Sole Director.

 



  Kaixin Auto Group         By: /s/ Joseph Chen     Joseph Chen     Sole
Director

 



17

